Citation Nr: 1812147	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  13-25 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a back disability, also claimed as fibromyalgia, to include as a result of service during the Persian Gulf War.

2. Entitlement to service connection for schizophrenia.

3. Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

J. E. Griffith, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1989 to April 1996.  The appellant is the Veteran's mother.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision and April 2004 notification letter, as well as a March 2013 determination of a Department of Veterans Affairs (VA) Regional Office (RO).

These matters were previously before the Board, and, in June 2015, these matters were dismissed due to the Veteran's death.  In July 2015, the RO substituted the Appellant for the Veteran.  In September 2017, the Board remanded for further development regarding an acquired psychiatric disorder and a back disability.  The RO obtained additional medical opinions in compliance with the remand.  See Stegall v. West, Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1. The Veteran is a Persian Gulf veteran with service in Southwest Asia.  

2. The weight of the evidence is against a finding of a fibromyalgia disability at any time during the pendency of the appeal, and a back disability was not incurred in or aggravated by service.

3. The Veteran's schizophrenia was not incurred in or aggravated by service.

4. The weight of the evidence is against a finding of a PTSD disability at any time during the pendency of the appeal.


CONCLUSIONS OF LAW

1. The criteria for service connection for a back disability, to include fibromyalgia, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2017).  

2. The criteria for service connection for schizophrenia have not been met.  38 U.S.C. §§ 1101, 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304.

3. The criteria for service connection for PTSD have not been met.  38 U.S.C. §§ 1101, 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural duties
		
Neither the Veteran nor his representative has raised any issues with respect to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 
814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service connection

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Fibromyalgia/Back disability

Compensation may be paid to a Persian Gulf veteran who exhibits objective indications of chronic disability due to undiagnosed illnesses or combination of undiagnosed illnesses that became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more before December 31, 2021, following such service.  38 U.S.C. § 1117 (2012); 38 C.F.R. § 3.317 (2017).  Service connection may be granted when the evidence establishes: (1) that he or she is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.

Service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue, signs or symptoms involving skin, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychologic signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastroesophageal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 U.S.C. § 1117; 38 C.F.R. § 3.317.  The undiagnosed illness must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests. 38 C.F.R. § 3.317(a)(1)(i).

A "qualifying chronic disability" for purposes of 38 U.S.C. § 1117 is a chronic disability resulting from: (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (MUCMI) (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under subsection (D) warrants a presumption of service connection. 38 U.S.C. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B)(1).  Section 3.317(a)(2)(ii) defines a MUCMI as "a diagnosed illness without conclusive pathophysiology or etiology" and further states that "[c]hronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained."  Goodman v. Shulkin, 870 F.3d 1383, 1384 n.1 (Fed. Cir. 2017)

A chronic disability for purposes of 38 U.S.C.A. § 1117 is one that has existed for six months or more, including disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period.  38 C.F.R. § 3.317(a)(3).

The Appellant contends that the Veteran had fibromyalgia or another back disability resulting from service.  The Board finds that the criteria for service connection for a back disability, to include fibromyalgia, have not been met.  38 C.F.R. § 3.303, 3.317.

The claim for fibromyalgia disability must be denied because there is no competent evidence of a current disability, the first element of service connection.  The September 2017 VA examiner reviewed the records and opined that the Veteran did not meet the diagnostic criteria for fibromyalgia.  The examiner noted that while there was evidence of intermittent flare-ups and treatment for the Veteran's shoulders, the only evidence of a back condition was often associated with physical overexertion.  Furthermore, the examiner noted that the there was no evidence symptoms, complaint or findings of widespread musculoskeletal pain or tender points, nor was there an evaluation, diagnosis or treatment for fibromyalgia.  As there is no diagnosis of fibromyalgia, service connection for fibromyalgia on a direct or presumptive basis must be denied.  

In regard to service connection for a back disability generally, the claim must be denied on both a direct and presumptive basis. 

Although the Veteran did report undiagnosed back pain, the Board finds that the competent evidence weighs against a finding that the Veteran has a MUCMI.  In this regard, the September 2017 examiner opined that the records are consistent with mechanical low back pain, which usually applies to back strain conditions.  The examiner noted there was no evidence of a chronic or recurrent back condition prior to 2005, almost a decade after the Veteran left active duty.  Additionally, the examiner reviewed diagnostic studies and found no degenerative changes.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran had a current back disability consistent a diagnosis of mechanical low back pain.  The Board notes that the Veteran reported pain intermittently beginning in 2005 and there were exacerbations primarily from 2005 to 2006.  

Again resolving reasonable doubt in the Veteran's favor, the Board finds that an 
in-service event occurred.  The Veteran's service treatment records note one complaint of lower back pain for two days after lifting in March 1994.  The health care provider noted no trauma or temperature.  The treatment prescribed was aspirin and ice application.  

The Veteran requested compensation for a back disability which he believed resulted from an injury in service, but the Veteran is not competent to assess the etiology of his back pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, the Board places no weight on the Veteran's opinion as to etiology of current back pain.

Additionally, the available competent medical evidence weighs against a medical link or nexus between the Veteran's back disability and his active service on a direct basis.  The September 2017 examiner opined that it was less likely than not that the Veteran's back disability began during or was caused by his military service.  The examiner noted only a single reference to lower back pain and no evidence of a chronic or recurrent back disability during military service.  Furthermore, the examiner stated there was no evidence of recurrent or chronic low back pain until 2005, almost 10 years after the Veteran's active service, with the exception of back pain from a motor vehicle accident in 1996, followed by more back pain in 1997.

The Board finds that 2017 VA opinion is entitled to much weight as a competent medical professional provided the opinion.  In doing so, the VA clinician was familiar with pertinent facts related to this Veteran, to include his in-and post-service treatment.  

In sum, service connection for a back disability, to include fibromyalgia, is not warranted, as there is no diagnosis of fibromyalgia, and there is no link between the Veteran's current back disability and his active service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a back disability, to include fibromyalgia, is denied.  38 U.S.C. § 5107(b) (2012); Gilbert, 1 Vet. App. at 53.

Schizophrenia

The Veteran claimed his schizophrenia was related to his active service.  For the reasons below, the Board finds that the criteria for service connection for schizophrenia have not been met.  38 C.F.R. § 3.303.

Although the diagnosis was not initially clear-cut, the Veteran was first diagnosed with schizophrenia in August 2003 at VA and continued to receive treatment for schizophrenia at VA.  The Veteran reported hearing noncommanding derogatory auditory hallucinations.  Additionally, the October 2017 VA examination report reflects a diagnosis of chronic paranoid schizophrenia.  Accordingly, the evidence shows a current psychiatric disorder and the first element of service connection is met.  
	
With respect to the in-service event element, the Veteran reported to VA that he attempted suicide in service in April 1995 when the Veteran was admitted to the hospital for an overdose on aspirin.  The Veteran denied that it was a suicide attempt at the time, stating he got into an argument with his girlfriend and needed something to "wind down" and "sleep" but that he didn't think generic aspirin were as strong.  There are no psychiatric complaints reflected in the Veteran's service treatment records.  Resolving reasonable doubt in the Veteran's favor, the Board finds that an in-service event occurred.

In regard to the third element of service connection, a link or nexus to service, the Board finds that the competent evidence is against a finding that the Veteran's schizophrenia was incurred in or caused by his active duty service.  The October 2017 examiner opined that it was less likely as not that the Veteran's schizophrenia was caused by or began in military service.  The examiner reasoned that schizophrenia is a result of brain changes, which happen regardless of trauma.  The examiner also noted the Veteran was diagnosed 7 years after he left the military.  The Veteran reported in a September 2012 VA examination that he started hearing voices after he left active service, but that he thought it was because of daily cannabis use.  With respect to the Veteran's April 1995 hospital admission, the examiner opined that it appeared to be the result of a fight with his girlfriend and drinking alcohol, and as noted above, that trauma does not cause schizophrenia.  The Board finds the examiner's opinion probative and deserving of weight because they are a qualified medical professional, considered the etiology of the disorder, and provided a rationale with consideration of the Veteran's medical history, to include the in-service event.  

In the absence of competent medical evidence showing a medical link between the Veteran's schizophrenia and active service, the claim must be denied.  Accordingly, the Board finds that the preponderance of the evidence, to include the October 2017 VA opinion, is against the claim and entitlement to service connection for schizophrenia is denied.  38 U.S.C. § 5107(b) (2012); Gilbert, 1 Vet. App. at 53.

PTSD

Claims of service connection for PTSD require medical diagnosis conforming to the requirements of section 4.125(a) and the Diagnostic and Statistical Manual of Mental Disorders (DSM), an in-service stressor accompanied by credible and supporting evidence that the stressor claimed to be the cause of the disorder occurred in service, and established medical evidence connecting the current disability to the stressor.  38 C.F.R. § 3.304(f); see also 38 C.F.R. §4.125(a); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  If the evidence shows that a veteran engaged in combat with the enemy and the claimed stressor is consistent with the circumstances of service, lay statements alone may be enough to prove the in-service stressor.  38 C.F.R. § 3.304(f)(2).  Additionally, a stressor may be proven with lay statements alone if the veteran claims a stressor due to fear of hostile military or terrorist activity, the claimed stressor is consistent with the circumstances of service, and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a PTSD diagnosis and that the veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3).

Within the legal framework for evaluating claims of service connection for PTSD, the sufficiency of a stressor is a medical determination, while the occurrence of the stressor is a legal determination.  Sizemore v. Principi, 18 Vet. App. 264 (2004). 

The Veteran is competent to report symptoms and experiences observable by his senses but not to diagnose or assess the etiology of an acquired psychiatric disorder, as this requires specialized training to understand the complexities of psychiatric medicine.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Veteran claimed he had PTSD as a result of his active duty service.  The Board finds that the criteria for service connection for PTSD have not been met.  See 38 C.F.R. § 3.303.

Regarding his in-service experiences and/or events, the Veteran reported a number of stressors, such as being away from home, being afraid of enemy attacks, and witnessing the remains of a charred, dead Iraqi soldier.  See, e.g., December 2003 Statement in Support.

Regarding his symptoms, the Veteran reported various ones, such as depression, panic attacks, or anxiety, alcohol and substance abuse, disregard for authority, tests for sexually transmitted diseases, and unexpected economic or social behavior changes.  The Board notes that the Veteran is not competent to diagnose an acquired psychiatric disorder, as such requires specialized skill and training in the field of mental health.  See Jandreau, 492 F.3d at 1377.  

The competent medical evidence does not show the Veteran has a medical diagnosis of PTSD proximate to or during the period on appeal.  The current disability requirement is satisfied when a claimant "has a disability at the time a claim for 
VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet.App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to ... filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  

In this regard, the October 2017 VA examiner opined that the Veteran did not have a diagnosis of PTSD according to the DSM-5 criteria.  Similarly, when evaluated under the DSM-IV criteria, the December 2012 VA examiner found no diagnosis of PTSD, although the examiner noted the Veteran had schizophrenia and anxiety.  The Board notes that a January 2013 VA Gulf War examination from a physiatrist states, in a section titled diagnoses, fatigue, nonspecific, multifactorial due to PTSD and multiple conditions.  

When viewed in light of the other competent evidence of record, the Board these two VA examination reports to be competent medical evidence that weights against a finding of current diagnosis.  In this regard, the 2017 examination was performed by a VA staff psychologist and the 2012 VA examination was conducted by a VA psychiatrist.  The Board places less weight on the 2013 diagnosis as it was not specific as to which in-service event or events supported the diagnosis of PTSD.

The claim for PTSD must be denied because there is no competent evidence of a medical diagnosis for PTSD. Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for PTSD is denied.  38 U.S.C. § 5107(b) (2012); Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for a back disability, also claimed as fibromyalgia, to include as a result of service during the Persian Gulf War is denied.

Service connection for schizophrenia is denied.

Service connection for PTSD is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


